Richard Thompson, 610-436-5582, P.O. Box 463, West Chester, PA 19380

                                                                          In the Twelfth Court of Appeals
                                                                             1517 W. Front St., Suite 354
                                                                                     Tyler, Texas 75702
                                                                     Tel 903 593 8471, Fax 903 593 2193

                                                                                 Appeal: 12-15-00226-CV

                                                                       From: Cause No. 2014-0349-CCL2


Richard Thompson (heir in Estate of Wm. McGeorge)

         vs.



Blackberry LC (aka Bob Anderson, Esq.) fax 903 232 1881



                     Reply to Appellee's Objection to Docketing Statement (revised)

Appellee's objection is moot as appeal is already docketed, properly, from Appellant's succinct petition
for reversal, inter alia, and the public record created by the taking of property assessed at $162,000 at
less than half value ($75,000); the needless objection to supplemental paper work casts Appellant in
false light of being deceptive while divulging the taking was a series of half-truths.

Nonetheless, this court could deem the four page objections as Appellee's Brief, upon which Appellant
will respond, point by point:

1. Anderson "is the principal owner of Blackberry LC," accepted , making his investors accomplices.

2. "Echols is lawyer for Receiver Reader," accepted, but both are ultimately agents for Anderson.

3. The admitted purpose of case was to consolidate Anderson's ownership, couched as "partitioning."

There was no Order Directing Sale signed November 21 2014 served on Thompson, this is first notice.

There was an Order for a Final Non-Jury Trial scheduled for 10/23/14, which I moved to rescind, because
of PreliminaryObjections to Anderson's Amended Complaint, EXH. A, and Supplemented by fax with
actual tax assessments on 10/23/14, EXH. B. The so-called trial remains a reversible error that time
cannot validate. Remedy is always available for intentional injury - justice has no statute of limitations.

4. "Notice, type and date of order appealed" is understood and redundant to Appeal filed 9/9/15.

5. Appellant pretends to not know what order is appealed, only August 3, 2015, he wishes Twelfth Court
to believe, and that is the only order marked "final" ever served on Thompson, but it is the culmination
of "priorjudgments and orders,"... "disposing of all parties and issues," Anderson claims - none of those
actions overcame Thompson's claims, they are the marriage of malpractice and malfeasance.

On 10/23/14 Judge Dulweber signed a fallacious Statement of Evidence, prepared by Anderson and
endorsed by Ad Litem lawyer Moore, EXH. C, whereafter Defendant/Appellant Thompson filed a
Motion to Rescind Judicial Approval of Plaintiffs Statement of Evidence on 11/18/14, EXH D.

"It appears Appellant is attackingparts of Order Directing Sale, 11/21/14 (none seen) and parts of Order
Authorizing Sale of Real Property. 4/24/15, (EXH. E,) each of which are final and appealable..." I
appealed this later order to the Clerk of Court to reject the order for lack of "fair value" recital
(reference to an unserved Receiver's Report is insufficient - it could be deficient, Reader admitted an
ethical conflict), inter alia. I had filed a Motion to Reconsider and Rescind Dispensing of Formal
Appraisal 2/19/15, which the Judge ignored, EXH. F.           Anderson goes on:

"Appellantfiled a document that the trialcourt treated as a Motionfor a New Trial... denied June 5,
2015 (none served);" this proves the collusion, my Praecipe to Strike Ex-Parte Order Authorizing Sale of
Property, 5/26/15, EXH. G, was an order to the Clerk to obey the law, the Judge had no subject matter
jurisdiction and was wrong to intervene, her duty is to law, not judicial whim.

After 5/26/15 Thompson heard nothing more from anyone until the curious 8/3/15 final Order
Discharging Receiver and Granting Attorney Fees and Order Distribution, suggesting that $75,000 had
been paid into Court Registry, $23,176.50 paid to lawyers and $51,823.50 held for the account of eleven
(11) owners. This was the only "final" order served on Thompson, all others had valid objections
ostensibly pending, from Defendant Thompson's point of view - because he was not served they were all
ex-pa rte.

If there was a "final" order on 6/5/15, denying a "New Trial," it was withheld and never served - and the
reason obvious, receiver and ad litem did not want a stay until they had extracted exorbitant fees.

For Appellee to pretend that not serving prior judgments and orders Appellant rights are waived, is
absurd, - if the Aug 3 2015 "final" order is appealable any time fraud discovered - they are all reversible.

6. As to what parts of the record should be forwarded for appeal - all of it. All the Plaintiffs facts and
legal authorities, all the Defendant's motions and exhibits, and everything said before the court.

 "Reporters record" (Clerk's record?), if delayed, will be the fault of Appellee, who generated vexatious
cost as stratagem for partition to his favor, see my letter to Clerk Duncan and Anderson of 11/12/15.

7. General objections are deemed admissions - Appellant knows he must answer appeal; what he is
attempting are preliminary objections to forstall the risk of perjury.

The Docketing Statement may appear to offer such opportunity, but where a cogent appeal has been
filed it must be disposed of on merit, the docketing statement has been reviewed and any blanks filled
in by Appellee, no questions remain.
8. Minutia on service is relevant but immaterial as Appellee has reduced the active parties to two,
himself, and me - those interested I have served, those intimidated, or who sold, would waste time and
postage. Echols (who represented Receiver Reader who got $12,644 for no appraisal) and Moore (who
failed to honor my defense of heirs unknown) have not entered appearances. Tony Rolling defaulted in
trial court.




Any specificity he asserts relates only to procedural ephemera, the sale price was his sole and unilateral
creation because our Estate Executor relied solely on Anderson's legal advice as a lawyer.

Appellee argues that prior orders were not appealed within 30 days and are thus irrevocable, but none
were marked "final," (critical ones not even mailed) while issues were pending appeal was not ripe;
Defendant Thompson properly preserved his appellate rights with motions to reconsider on merit; any
piecemeal attempt could have been declined by the Twelfth Court as remediable and premature.

Copies of his filings will reveal the dearth of facts upon which the court have granted Anderson
ownership for $75,000. The court had to act either sui sponde or ex-parte, or the pouch will contain
documents not served on defendants or posted to the public docket.

Every decision must be supported with documentation, a judge is not at liberty to usurp the legal
standing of a defendant or put himself in a position of self-defense. The Twelfth Court of Appeals will
weigh Anderson's pleadings against the record and find that none of the lower court orders can stand
singly, collectively, or in any combination and the share distribution the McGeorge tract is invalid ab
initio because of Appellee's self-serving legal advice to owners that their surface rights were
meaningless (see my 10/212/15 Memo of Law on Surface Rights).



I hereby certify this reply has been served on Appellee, 11/30/15 by First Class Mail.

Verified true and correct under penalty of law.




Richard Thompson

12/1/15




                                    (Blackberry - Reply to Appellees objection to Docketing Statement 11-30-15)
                 Richard Thompson, 610-436-5582, P.O. Box 463, West Chester, PA 19380

                                                                         In the County Court at Law #2
                                                                                  Gregg County, Texas

                                                                                     Fax 903 237 2574


                                                                            Cause No. 2014-0349-CCL2

  Blackberry LC (Bob Anderson by Admission) fax 903 232 1881
         vs.



 Ethelwynn Bowen, et. al.                                                                                r *..,.,,. !•«•»




   Preliminary Objection to Plaintiffs First Amended Petition and Motion to Rescind Order for
                            "Final Non-Jury Trial" scheduled for 10-23-14

 1. Defendant Richard Thompson objects preliminarily to Plaintiffs First Amended Petition as it
 corrects none of the deficiencies (notably lack of probable cause) of Plaintiffs original petition
 for which case was dismissed 5/19/14 based on my p.o.'s of 4/15/14 - there is still no offer to
 buy Defendant's share or proof that he paid the Estate of Wm. McGeorge afair market value
 for prime commercial property zoned for oil and gas production fronting on the Sabine River.
 2. Defendant invokes and adds back all his objections, arguments, motions and admissions by
 default as valid and germane to this revised petition which boldly seeks repayment of costs
 assumed by Plaintiff in his land speculation.

3. None of Thompson's subsequent motions have been answered and thus are ripe for
judgment in his favor, based on pleadings, by default.

4. A"Final Non-Jury Trial" on 10/23/14,10am) only two days from notification (received today,
10/21/14,11am) violates the time allowance for response to a motion before the court and
Defendant respectfully moves for its rescission by return fax or phone call.
(Post Office record shows notice only received 10/20/14 while time stamped 10/7/14 by
Plaintiffs F&P postage meter - afraud to deny Defendants their day in court.)
5. Because Plaintiff never sought to clear title by purchase from Thompson, his purchase from
the Estate is likewise suspect and Thompson's consent to Executor Royal McGeorge invalid for
lack of full disclosure as recounted in my filing of 6-5-14, item 1, of my "Argument." Ireiterate
that Anderson's claim of 88% is a nullity due to his conflict of interest with the Executor who
failed to manage the surface rights and became dependent on his lawyer. This meritless
lawsuit bears out the logic of land men to take title by manipulating the court -
6. Therefore, the court can't allow itself to be so ill-used; it must protect the public, defend
property rights, and compel discovery, i.e., produce realistic appraisal or dismiss this amended
petition and cancel the non-jury set for a day from now.


Aform of order for rescission and dismissal is attached.



Sworn under penalty of law.

Ihereby certify that a copy ofthis Preliminary Objection to Plaintiffs First Amended Petition
and Motion to Rescind Order for "Final Non-Jury Trial" scheduled for 10-23-14 was sent by fax
to attorney Bob Anderson on 10-21-14,




Richard Thompson
10-21-14




                                                                  (PO and Motto Cancel 10-23-14 Hrg.docx)
             Richard Thompson, 610-436-5582, P.O. Box 463, West Chester, PA 19380



                                                                      In the County Court at Law #2
                                                                               Gregg County, Texas

                                                                         Cause No. 2014-0349-CCL2

 Blackberry LC (aka Bob Anderson)

 vs.



 Ethelwynn Bowen, et. al.




                                       Order of the Court




And now, this             day of              2014, Plaintiff Robert Anderson is hereby
ordered to provide to defendants within one week, copies of all the leases, surface agreements,
tax assessments and conditions that encumbered the property described in this his First
Amended Petition and under which he agreed to pay his then client in 2004, Royal McGeorge II,
the executor of the estate of William McGeorge Jr. within one week, failure to do so will result'
in dismissal of his amended claim on 10/31/14, with prejudice.

Final Non-Jury Trial scheduled for 10/23/14 at 10:00 a.m. is hereby cancelled.




By order of the court.

                                                        Hon. Vincent Dolweber




                                                                 (PO and Motto Cancel 10-23-14 Hrg.docx)
                                       Defendants

  Ethelwynn Bowen
  1128 Sky Hawk Mountain Road
  Hiawasee, GA 30546

  Thomas Yocum
  2142 Pass Creek Roiad
  Castlegar, British Columbia VIN4S9

 Timothy Callahan

 Tony Rolling
 P.O. Box 582
 White Oak, TX 75693

 Ellen Taylor
 26 Brook Bend Way
 East Bridgewater, MA 02333

 Lee Eckenrode
 540 Fegleysville Road
 Perkiomenville, PA 18074-9346

 Timothy Eckenrode
 709 Wombat Way
 Kissimmee, FL 34759-4224

 Bonnie Gaeth
 1397 East Gartner Road
 Naperville, IL 60540

Lucy Koban
35 Old Sutton Road
Bedford, NH 03221

Christina Frank
3848 Anne Street
Drexel Hill, PA 19026

Joseph S. Klimczack, Jr.
7921 West Chester Pike, 2nd Fir.
Upper Darby, PA 19082

Robert A. Klimczack
57 South Church St.
Clifton Heights, PA 19018
                                    l/r        bez.iyJg'Q.    to                                                 Gregg County, Texas
T^JbCtf DoLW/eTO^ 1+ltltrOftftTL^ -                                                      Fax9032372574
rni*L l* i>(lQ0C^ / ft^ fofj,/^                                                 Cause No. 2014-0349-CCL2
      Blackberry LC (Bob Anderson by Admission) fax 903 232 1881

             vs.



      Ethelwynn Bowen, et. al.
                                                                                              &»• 1}
                                Supplement to Defendant Thompson's -
       Preliminary Objection to Plaintiff's First Amended Petition and Motion to Rescind Order for
                              "Final Non-Jury Trial" scheduled for 10-23-14

     1. Defendant Richard Thompson has just discovered that Plaintiffs offers to heirs of $600/acre
     is below the Gregg County Appraisal District (903-238-8823) assessment as follows

                        Account No.       Acres           Assessment         Value/Acre

     Tract one              23043         49.78             $76,870            $1540

     Tract two              23049        112.4              $92,230            $ 840

     Total                                162.2            $169,100            $1042

     2. Description of "rural land," and "minimum use," is out of date and inaccurate, as property
     has numerous active wells, pumps, tanks, roads and is extensively used for oil and gas
     production.

     3. The property has added value for its water resources and tax assessment values are not true
     market values -the heirs must be paid full value according to their share, the previous sale must
     also be opened and recalculated on market value for the use to which it was put.

     4. The court erred in scheduling a final non-jury trial the day Plaintiffs First Amended Petition
     was filed, 10/7/14, it was collusive and unjust; void under the rules of civil procedure.

     Copies of this Supplement served by fax today.
     Sworn under penalty of law.


                                                                           Richard Thompson, 10/22/14
                                                                                                FILED
                                                                                            OREGO COUNTY, TEXAS

     Bob Anderson                                                                             OCT 2 4 ?0H
    Smead, Anderson & Dunn
    2110 Horseshoe Lane
    Longview, Texas 75605-5628                                                          Lr.}. i. ^clock '         m
    Telephone: 903.232.1880                                                            Bf                  nFPirrv

    Facsimile: 903.232.1881
    E-mail: banderson@smeadlaw.com



                                            CAUSE NO. 2014-349-CCL2

    BLACKBERRY, L C,                                           §          IN THE DISTRICT COURT
             Plaintiff
                                                               §
   VS.
                                                               §
                                                              §           OF
                                                              §
   ETHELWYNN               BOWEN,           THOMAS            §
   YOCOM, TIMOTHY CALLAHAN, TONY                              §
   ROLING, RICHARD THOMPSON                                   §
   TIMOTHY ECKENRODE, CHRISTINA                               §
   H^flK; J0SEPH S- KLIMCZACK, JR.,                           §
  ROBERT A. KLIMCZACK, THE                                    §
  UNKNOWN HEIRS OF JOHN WILLIAM                              §
  SHOEMAKER, THE UNKNOWN HEIRS                               §
  OF WILLIAM M. MCGEORGE, JR., THE                           §
  UNKNOWN HEIRS OF MARY CLARK                                §
  MCGEORGE, AND THE UNKNOWN                                  §
  HEIRS OF ANY OF THE ABOVE-                                 §
  NAMED DEFENDANTS WHO ARE                                   §
  DECEASED
                                                             §
      Defendants
                                                             §          GREGG COUNTY, TEXAS



                                         STATEMENT OF EVIDENCF


          On this the 23rd day of October, 2014, trial on the merits was held in this cause.

      Plaintiff appeared by its company representative and by attorney of record.
Defendants ELLEN TAYLOR, LEE ECKENRODE, BONNIE GAETH and LUCIANE S.
KOBAN (LUCY KOBAN) were previouslydismissed from this action. Defendants TIMOTHY

STATEMENT OF EVIDENCE
F:\Documents\Clients\Blackberry vMcGeorge heirs 6566.001\P Statement of Evidence.wpd                  Pagel
    CALLAHAN, THE UNKNOWN HEIRS OF JOHN WILLIAM SHOEMAKER, THE
   UNKNOWN HEIRS OF WILLIAM M. McGEORGE, JR., THE UNKNOWN HEIRS OF
   MARY CLARK McGEORGE, AND THE UNKNOWN HEIRS OF ANY OF THE
   ABOVE-NAMED DEFENDANTS WHO ARE DECEASED who were each cited by
   publication appeared by attorney ad litem, John W. Moore, and announced ready for trial;
   Defendants ETHELWYNN BOWEN and RICHARD THOMPSON have heretofore filed
   answers in this cause but did not appear for trial. Defendant Tony Roling has filed an
   notice ofappearance and appeared in person.


            Bob Anderson, being the first witness, was sworn and the cause proceeded with the
  following evidence being introduced:


           Bob Anderson testified that he is the principal owner and manager of Plaintiff,
  Blackberry LC; that heis an attorney licensed to practice law in the state of Texas and that
 for 39 years his practice primarily has been focused on land titles; that several years ago
 he contracted to buy the land described in Plaintiffs First Amended Original Petition from
 the heirs of William M. McGeorge, Jr., and Mary Clark McGeorge; that he and individuals
 with U.S. Title Company have spent considerable time reviewing the title; and that based
 upon this title review he is of the opinion that the ownership in the tract described in
 Plaintiff's Amended Original Petition is as stated in the petition.
          Bob Anderson testified concerning the efforts that he has made to locate the
 Defendants or their heirs. These efforts include, but are not limited to, telephone and letter
communications with other family members and various Internet searches.
         Bob Anderson testified that he has paid 100% of all property taxes for the years
2012-2014 totaling $3,564.86.



STATEMENT OF EVIDENCE
F:\Documents\Clients\Blackberry vMcGeorge heirs 6566.001\P Statement of Evidence.wpd       9S 2
             Tom Eberhardt, being the second witness, was sworn with the following evidence
    being introduced:

             Tom Eberhardt testified that he had been on the property and said he had been
    advised ofthe percentage ownership by the different co-owners, and that it was his opinion
    that it would be difficult to divide the land in kind among the different owners in accordance
   with their proportionate shares.
             No further testimony was introduced.
            APPROVED this 23rd day of October, 2014.




            I have read the foregoing and agree that it accurately represents the evidence
  introduced at the trial described above.

  Smead, Anderson & Dunn                                       The Law Office of John W. Moore
  2110 Horseshoe Lane                                          300 N. Green
  Longview, Texas 75605-5628                                   P.O. Box 2841
  Telephone: 903.232^1880                                      Longview, TX 75606-2841
  Fax: 903.232.188;                                            Telephpne>- 903.236.3500

 By:
       Bob Anderson
       State Bar Card #01211300                                            Bar Card #00794327
 ATTORNEYS FOR PLAINTIFF                                      ATTORNEYAD LITEM FOR DEFENDANTS
 BLACKBERRY, LC
                                                              TIMOTHY CALLAHAN, THE UNKNOWN
                                                              HEIRS OF JOHN WILLIAM SHOEMAKER
                                                              THE UNKNOWN HEIRS OF WILLIAM m'
                                                              McGEORGE, JR., THE UNKNOWN HEIRS
                                                              OF MARY CLARK McGEORGE, AND THE
                                                              UNKNOWN HEIRS OF ANY OF THE
                                                              ABOVE-NAMED DEFENDANTS WHO ARE
                                                              DECEASED




STATEMENT OF EVIDENCE
F:\Documents\Clients\Blackberry vMcGeorge heirs 6566.001\P Statement of Evidence.wpd             Page 3
                                                                                             fc^rr-
                  Richard Thompson, 610-436-5582, P.O. Box 463, West Chester, PA 19380

                                                                           In the County Court at Law #2
                                                                                    Gregg County, Texas

                                                                                       Fax 903 237 2574

                                                                             Cause No. 2014-0349-CCL2

  Blackberry LC (Bob Anderson by Admission) fax 903 232 1881
         vs.



  Ethelwynn Bowen, et. al.



               Motion to Rescind Judicial Approval of Plaintiffs Statement of Evidence
 Defendants Richard Thompson and Ethelwynn Bowen, represented by her daughter Jane Cook
 hereby object to entry of Bob Anderson's 10-24-14 "Statement of Evidence," because it was '
 entered prior to entry of the court order and transcript, was approved ex-parte by Judge
 Dolweber w.thout notice to Defendants, contains misstatements, distorts the record and
 materially harms rightful ownership ofthe original heirs, to wit:

     1. Ethelwynn Bowen (89), did appear, helped by her daughter Jane Cook.
    2. The court did not serve Defendants with notice of trial.
    3. Richard Thompson had only atwo day notice and thus was barred from attending
    4. Tony Roling did not attend or testify.
    5. Ad Litem Attorney for non-appearing heirs, John Moore, did not testify or defend.
    6. John Moore, objected toJane Cook speaking for her invalid mother.
    7. John Moore shut down questioning by Jane Cook.
    8. Expert Witness Tom Eberhardt did not testify as to land use, surface rights or value.
    9. The court made no inquiry into these questions raised in pleadings by Dft. Thompson.
    10. No one but Jane Cook was available to cross examine Eberhardt.

Because Defendant Thompson's preliminary objections and motions to dismiss on grounds of
deception and collusion, were ignored, and final trial held in absentia, this proceeding was
flawed and the court withdraws its endorsement of Pltfs 'Statement of Evidence," and allows
the transcript tospeak for what evidence it did or did not consider.
Copies served byfax today.
Sworn under penalty of law.
                                                                     Hon. Judge Dulweber

Richard Thompson, 11/18/14                       (Motn t0 Rescind Judl Aprv| stmt 0Evjd n.18.14 docx)
*"""                                                                                                  Electronically Submitted
                                                                                                    04-24-2015 12:43 PM
                                                                                                   Gregg County District Clerk
                                                                                                    By: Debbie Kinney .deputy



                                          CAUSE NO. 2014-349-CCL2


        BLACKBERRY,X.C.,                              .§      1N.THE-DISIRICT-COURT-
                                                      §
                Plaintiff                             §
                                                      §
        VS.                                           §       OF
                                                      §
       ETHELWYNN BOWEN, THOMAS          §
       YOCOM, TIMOTHY CALLAHAN, TONY §
       ROLING, RICHARD THOMPSON,        §
       TIMOTHY ECKENRODE,CHRISTINA §
       FRANK, JOSEPH S. KLIMCZACK, JR., §
       ROBERT A. KLIMCZACK, THE         §
       UNKNOWNHEIRS OF JOHN WILLIAMS §
       SHOEMAKER, THE UNKNOWNHEIRS §
       OF WILLIAMM. MCGEORGE, JR., THE §
       UNKNOWN HEIRS OF MARY CLARK §
       MCGEORGE, AND THE UNKNOWN        §
       HEIRS OF ANY OF THE ABOVE-       §
       NAMED DEFENDANTS WHO ARE         §
       DECEASED                         §
                                                     §
               Defendants                            §       GREGG COUNTY, TEXAS


                            ORDER AUTHORIZING SALE OF REAL PROPERTY

               Onthis date the Court considered the Amended Report ofReceiver Regarding Sale ofReal

       Property filed on March 26,2015. The Court finds that this sale was incompliance with this Court's

       previous Order Directing Sale of Real Property Not Susceptible to Partition in Kind and that the

       proposed sale isfor a fair price. The property to besold is described as follows, to-wit:

              49.989 acres and 112.12 acres inthe P. McAnally Survey, Ab-257, Gregg County, Texas

               IT IS ORDERED that the saledescribed in the report is approved and conveyance of the

       property is authorized on compliance by the purchaser with the terms of sale; and
      That Michael Reader, Receiver, be and is authorized tomake this conveyance and receive
payment.                      _       _____            _      __


      SIGNED on                            April 24 t 2015.




                                         JUDGE PRESIDING




                                         -2-
\A^   02/19/2015 16:45       6106968519                        STAPLES &WEST CHESTER                      P46E. LfiZ&4
                                                                                                      GREGG COUNTY. T1XA8
                                                                                                                            IT~^

                                               %       1 ^-,^        f                                    FEB 2 4 2015
                                               %,      ^ i           I
                         Richard Thompson, 610-436-5582, P.O. Box 463, West Chester, PA 19380
                                                                                                    BAI

                                                                                 In the County Court arts.
                                                                                          Gregg County, Texas
                                                                                             Fax 903 237 2574


                                                                                   Cause No. 2014-0349-CCL2


          Blackberry LC (aka, Bob Anderson) fax903 2321881

                 vs.



          Ethelwynn Bowen,et. a


                         Motion to Reconsider and Rescind Dispensing of Formal Appraisal


          Defendant and Heir, Richard Thompson, appearing for himself and all others similarly situated,
          moves the court to reconsider and rescind its order of 1/26/15 dispensing with formal appraisal
          as it isex-parte andthus invalid byignoring my timely objection filed byfax 1/24/15, EXH. A.

          The order is further invalidated and rendered moot as Plaintiff has failed to refute the logic and
          reasonableness of my appraisal of $507,300 based on the property'scurrent tax assessment,
          usage, and valuable water resources.

          In the absence of anyevidence or argument to the contrary, my appraisal stands as the law of
          the case, not merely by default, but byCounty assessment and Plaintiffs admissions of use for
          oil and gas production.

          The sui-sponde order did not absolve the Receiverof his obligation to defend his reluctance to
          appraise, especially when he admits to an ethical conflict.



         Copiesserved byfax and mail, 2/19/15 (Boon Shaver Echols Coleman &Goolsby, 903 759 3306)

         Sworn under penalty of law.



      (Ia1cJL«u^JI '^M^^Ur^--^
         Richard Thompson
         2/19/15
02/19/2015   16:46       6106968519                    STAPLES WEST CHESTER                      PAGE   02/04




                 Richard Thompson, 610-436-5582, P.O. Box 463, West Chester, PA 19380


                                                                      In the County Court at Law#2
                                                                               Gregg County, Texas

                                                                         Cause No. 2014-0349-CCL2


     Blackberry LC

     vs.


     Ethelwynn Bowen, et. al.



                                           Order of the Court




     And now,this.              .day of.            201S, in view of Defendant Thompson's timely
     objection of 1/24/15, myorder of 1/26/15 dispensing with a formal appraisal is rescinded.


     By order of the court.



                                                                Hon. Judge Dulweber
                Richard Thompson, 610-436-5582, P.O. Box 463, West Chester, PA 19380

                                                                        In the County Court at Law #2
                                                                                 Gregg County, Texas
                                                                                    Fax 903 237 2574


                                                                          Cause No. 2014-0349-CCL2

 Blackberry LC (aka, BobAnderson) fax 903 232 1881

        vs.



 Ethelwynn Bowen, et. al.



                    Praecipe to Strike Ex-Parte Order AuthorizingSale of Property

 Defendant and Heir, Richard Thompson, appearing for himself and all others similarly situated,
 hereby directs the Clerk of Court to Strike the order of 4/24/15 as void for collusion, and want'
of proper legal procedure, specifically:

    1. No service of an answer, if any, to my 2/19/15 Motion to Reconsider and Rescind
       Dispensing of Formal Appraisal.
    2. No service of a Formal Appraisal, if any.
    3. No serviceof a "Court Order Directing Sale of Real Property not Susceptible to Partition
        in Kind."

    4. No service of "Amended Report of Receiver Regarding Sale of Real Property"
    5. No service of a "Report of Receiver Regarding Sale of Real Property"
    6. No rebuttal to my appraisal of 1/24/15
    7. No notice of a "proposed sale," by whom or to whom.
    8. No substantiation of what constitutes a "fair price."
    9. Conflict of interest compounded as Plaintiff Anderson was lawyer for Defendants.
    10. No docket copy despite numerous requests.

This praecipe does not require Plaintiff to plead, please docket immediately and mail me a copy
Copies served by mail, 5/26/15 (Boon Shaver Echols Coleman &Goolsby, fax 903 759 3306)

Sworn under penalty of law.




Richard Thompson
5/26/15